Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2014

                                      No. 04-14-00116-CV

                                       Norris J. DEVOLL,
                                            Appellant

                                                v.

                                   Rebecca DEMONBREUN,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-01296
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        The clerk’s record in this appeal is due March 31, 2014. On February 21, 2014, appellant
filed a motion asking that the clerk’s record and reporter’s record filed in appellate cause number
04-13-00643-CV be transferred to this appellate cause number 04-14-00116-CV. On December
18, 2013, in appellate cause number 04-13-00643-CV, this court issued an opinion dismissing
the appeal because the appealed-from order was interlocutory. In his motion to transfer the
records, appellant states he has since obtained a severance order, and requested a clerk’s record
containing the severance order in the severed action.

        In the interest of judicial economy, the request is GRANTED. Accordingly, the Clerk of
this court is hereby ORDERED to transfer the clerk’s record and reporter’s record from appellate
cause number 04-13-00643-CV to appellate cause number 04-14-00116-CV.



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court